Citation Nr: 0632453	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a postoperative left elbow fracture with radial head 
prosthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty form October 1968 to 
November 1979, and from March 1983 to January 1986.

This matter before the Board of Veterans' Appeals (Board) 
arises from a July 1986 rating decision in which the RO 
granted service connection for a postoperative left elbow 
fracture with radial head prosthesis, effective February 1, 
1986, and assigned a noncompensable rating.  The veteran 
filed a notice of disagreement (NOD) in February 1987 and the 
RO issued a statement of the case (SOC) in March 1987.  The 
veteran filed a substantive appeal later in March 1987. 

In September 1987, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In a December 1987 rating decision, the RO increased the 
rating for a postoperative left elbow fracture with radial 
head prosthesis to 10 percent, effective the date service 
connection was granted.

As the veteran has perfected an appeal as to the initial 
rating assigned for a postoperative left elbow fracture with 
radial head prosthesis, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing appeals from 
original awards from claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of service connection.  Further, although 
the RO granted a higher initial rating for a postoperative 
left elbow fracture with radial head prosthesis, inasmuch as 
a higher evaluation for that disability is assignable, and 
the veteran is presumed to seek the maximum available 
benefit, the claim for a higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2005, the Board remanded the veteran's claim to the 
RO for further action. After completing the Board's requested 
action, the RO continued the denial of the veteran's claim 
(as reflected in the March 2006 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right-handed; hence, his left elbow is 
considered the minor upper extremity.

3.  Since the February 1, 1986, effective date of the grant 
of service connection, the veteran's postoperative left elbow 
fracture with radial head prosthesis has been manifested by 
occasional pain, decreased left (minor) hand grip strength, 
x-ray evidence of degenerative joint disease, and proximal 
loss of bony substance of approximately 2.5 cm. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 20 percent rating, from February 1, 1986, for 
a postoperative left elbow fracture with radial head 
prosthesis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5212 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

In a July 2005 post-rating letter, the RO notified the 
veteran and his representative of the need for evidence 
showing that his disability had increased in severity.  The 
letter explained that this evidence may be a statement from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The letter also indicated that the 
appellant could submit statements from other individuals who 
are able to describe from their own knowledge and personal 
observations the manner in which the disability had worsened.  
The letter further indicated that recent medical records 
(within the last 12 months) were pertinent to the claim.  
After the letter, the veteran and his representative were 
afforded opportunities to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2005 RO notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The July 2005 letter requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence; invited the veteran to submit any 
additional evidence in support of his claim to include any 
medical records he had; informed him that the RO would obtain 
any private medical records for which sufficient information 
and authorization was furnished; and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  Additionally, the July 
2005 letter specifically requested that if the veteran had 
any evidence in his possession that pertained to his claim, 
to send it to the RO.  In a November 2005 letter, the RO 
informed the veteran that the VA medical facility nearest to 
him would be notifying him of the date, time, and place of an 
upcoming VA examination scheduled in connection with his 
appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As noted above, the Board finds that the four 
content on notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the document meeting the 
VCAA's notice requirements was provided to the veteran after 
the July 1986 rating action on appeal.  However, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, four years after the July 1986 rating 
decision.  Moreover, the Board finds that, with respect to 
this matter, any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded a number of 
opportunities to present information and/or evidence in 
support of the claim.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
have been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the post remand RO 
notice letter in July 2005 (which completed VA's notice 
requirement in this case), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated the veteran's 
claim on the basis of all the evidence of record in March 
2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code; 
here, the Board notes that this was accomplished in the SOC 
and SSOC, and that this suffices for Dingess/Hartman.  The 
Court also stated that, in claims arising out of an original 
claim for service connection, VA notice must include 
information regarding the effective date that may be 
assigned, and such notice has not explicitly been provided in 
this case, such omission is harmless, where, as here, neither 
the veteran nor his representative has even suggested that 
the assigned effective date for the grant of service 
connection and award of initial compensation is being 
challenged.  Id.
 
The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Prior to the 
initial adjudication granting service connection, the RO 
afforded the veteran a VA  examination in April 1986 and 
obtained the veteran's service medical records.  
Subsequently, prior to the adjudication granting the veteran 
an initial 10 percent rating, the RO afforded the veteran 
another VA examination along with a VA special orthopedic 
examination, both, in October 1987.  Most recently, the RO  
afforded the veteran additional VA examinations in December 
2005 and February 2006; copies of the examination reports-
which the Board finds are adequate for rating purposes-are of 
record.  The veteran testified before RO personnel in 
September 1987: a copy of the transcript is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained. The record also presents no 
basis for further development to create any additional 
evidence in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

The veteran's service medical records reflect that in June 
1984 the veteran sustained a fracture dislocation of the left 
elbow with fracture of the coronoid and radial head.  He 
underwent open reduction internal fixation of the coronoid 
and radial head spacer placement for the radial head 
fracture.  The veteran's January 1986 discharge examination 
notes that the veteran had frequent left elbow pain, full 
range of motion. 

On VA examination in April 1986, the veteran denied problems 
with his left elbow joint swelling, pain or decreased range 
of motion since undergoing surgery in 1984.  He was employed 
as an aircraft mechanic and had no difficulty performing his 
job with the 40-50 pound weight restriction of both upper 
extremities.  On examination, the veteran was found to have 
normal range of motion, tone and strength of all extremities.  
The left elbow flexed from 0 to 145 degrees without pain; 
however, crepitus was felt in the joint space.  There was 
normal left forearm supination.  The examiner found that it 
appeared that there had not been any change in the function 
of the veteran's left elbow joint since it was repaired in 
June 1984.   X-rays of the left elbow showed degenerative 
changes with a prosthetic radial head.

In a July 1986 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
a postoperative left elbow fracture with radial head 
prosthesis, effective February 1, 1986.

An October 1987 VA special orthopedic examination report 
notes that the veteran is right-handed.  Range of motion of 
the left elbow, to include flexion, pronation and supination 
was found to be full.  The elbow was non-swollen.  The grip 
reading was 90 on the right and 52 on the left.  The 
diagnosis was old fracture of the left radial head with 
associated fracture of ulnar coronoid process. 

In a December 1987 rating decision, the RO granted an initial 
10 percent rating for a postoperative left elbow fracture 
with radial head prosthesis, effective February 1, 1986.

On February 2006 VA examination, the veteran stated that he 
did not have any pain in the left elbow.  He stated that he 
had occasional pain, but not on a daily basis.  It was noted 
that the veteran was right handed.  The only flare-up factor 
the veteran references is to cold, damp weather when the left 
elbow becomes painful.  He worked as an Air Force mechanic 
after discharge and later at Wal-mart at which he did not 
have any pain in the elbow.  The examiner noted that there 
was no swelling and no other symptoms associated with the 
elbow.  There was no wasting of any groups of muscles and the 
veteran never re-dislocated or re-fractured the left elbow 
any time after the 1984 surgery.  On examination, range of 
motion of the left elbow is 0 to 140 degrees, 0 degrees in 
extension and 140 degrees in flexion.  Pronation and 
supination of the left forearm are 70 and 80 degrees.  On 
repeat motion of the left elbow, no pain was noticeable, and 
no incoordination, no weakness, and no excess fatigability 
was noticed.  Strength remained at 5/5; however, on deep 
pressure over the ulnar coronoid process and over the 
supposed radial head region there was mild tenderness.  
Repeat motion against resistance caused mild discomfort at 
the elbow at 120 degrees in flexion and 10 degrees in 
extension and at 60 degrees in supination and pronation, 
though the range of motion was not changed.  No obvious 
deformity of the left elbow was noticeable and there was no 
flail joint or false joint.  The proximal loss of bony 
substance where the prosthesis was inserted was approximately 
2.5cm.

The veteran indicated that he was able to have working 
function of his elbow in his usual occupation, although he 
was not currently working, as well as daily living 
activities.  The examiner noted that the veteran was not 
using any assistive device, he had not had further treatment 
for the left elbow or the left elbow joint, and he was not 
taking any medications for the left elbow.  

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As indicated above, by rating action of July 1986, the RO 
granted service connection for a postoperative left elbow 
fracture with radial head prosthesis, and assigned an initial 
noncompensable rating under Diagnostic Code (DC) 5212, 
effective February 1, 1986.  See 38 C.F.R. § 4.71a.  
Thereafter, by a December 1987 rating action, the RO 
increased the rating to 10 percent for a postoperative left 
elbow fracture with radial head prosthesis, effective 
February 1, 1986.  See 38 C.F.R. § 4.71a, DC 5212 (2006).  
Disabilities of the elbow and forearm are rated under 
Diagnostic Codes 5205 through 5213.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran is right-
handed; hence, his left elbow is considered the minor upper 
extremity.  Since a specific rating for a postoperative left 
elbow fracture with radial head prosthesis is not listed 
under the rating schedule, the RO assigned a rating under DC 
5212 for impairment of the radius, a closely related 
impairment in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2006).  

Impairment of the radius is rated under DC 5212.  For the 
minor or major upper extremity,  a 10 percent rating is 
warranted for malunion of the radius with bad alignment.  A 
20 percent rating is warranted where there is nonunion of the 
radius in the upper half (minor or major).  A 20 percent 
rating is warranted for the minor upper extremity where there 
is nonunion in the lower half, with false movement without 
loss of bone substance or deformity.  A 30 percent rating is 
warranted for the minor upper extremity where there is 
nonunion in the lower half, with false movement with loss of 
bone substance (1 inch, 2.5 cms) and marked deformity.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Considering the evidence of record in light of the above- 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that since the effective date of 
service connection, the veteran's service-connected 
postoperative left elbow fracture with radial head prosthesis 
more nearly approximates the criteria for a 20 percent 
rating, rather than the assigned 10 percent rating.  See 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5212.   

In this regard, the record reflects that on VA orthopedic 
examination in October 1987, the veteran was found to have 
decreased left grip reading in comparison to the right.  The 
veteran's left elbow disability is manifested by occasional 
pain, mild tenderness, x-ray evidence of degenerative joint 
disease, and proximal loss of bony substance where the 
prosthesis was inserted of approximately 2.5cm.  The Board 
points out that diagnostic code 5212 specifically provides a 
20 percent rating for the minor upper extremity with loss of 
bone substance (1 inches (2.5 cms.) or more).  Thus, when 
considering all of the above evidence, and affording the 
veteran the benefit of the doubt, the Board finds that an 
initial 20 percent rating for the disability is warranted.

In making this determination, the Board acknowledges that 
prior to the February 2006 VA examination there had been no 
specific findings as to loss of bone substance.  However, the 
residuals of surgery in 1984 when the veteran underwent 
reduction and insertion of a prosthesis likely resulted in 
the original loss of bony substance.  Furthermore, even 
though prior medical records do not provide this type of 
specific information, the Board points out that the rating 
criteria are not premised upon the fact that all cases will 
show all of the findings expected.  See 38 C.F.R. § 4.21.

However, the Board also notes that a rating greater than 20 
percent is not warranted.  The Board finds that there is no 
medical indication that, at any time since February 1986 has 
the veteran's postoperative left elbow fracture with radial 
head prosthesis, resulted in impairment so severe as to 
warrant the next higher 30 percent rating under Diagnostic 
Code 5212.  Simply stated, there is evidence of loss of bone 
substance and marked deformity.  In fact, the VA physician 
that examined the veteran in February 2006 clearly concluded 
that there was no noticeable deformity.  While the Board 
notes that the October 1987 special VA orthopedic examiner 
found decreased grip strength in the left hand when compared 
to the right, and that the veteran has complained of 
occasional pain, those symptoms have already been taken into 
consideration in assigning the 20 percent rating.

As regards other diagnostic codes pertaining to the elbow, 
there is no medical evidence of forearm flexion limited to 55 
degrees, forearm extension limited to 100 degrees, nonunion 
of the radius and ulna with flail false joint, and/or 
ankylosis. Therefore, Diagnostic Codes 5205, 5206, 5209 and 
5210 are not for application. 

For all the foregoing reasons, the Board finds that since the 
February 1, 1986, effective date of the grant of service 
connection, an initial 20 percent, but no higher rating, for 
a postoperative left elbow fracture with radial head 
prosthesis, is warranted.


ORDER

An initial 20 percent rating for a postoperative left elbow 
fracture with radial head prosthesis, from February 1, 1986, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


